The opinion of the Court was delivered by
Willard, A. J.
The proceedings upon the record are confused and evidently in some respects erroneously described. As far as we can understand their nature and import, they were as follows:
A bill was originally filed bearing the above title, alleging the will of Mary A. Bolling, by which her four children: took life estates in certain property, with remainders to the children of such children. The life estates were put in trust, T. C. Bolling being therein designated as trustee. It alleges the death of the trustee, that the complainant was the executrix of such trustee and the death of one of the children, leaving children to take under the remainders. Those entitled to take by way of remainder were not made parties. The bill prayed the appointment of a trustee in the place of the deceased trustee, to whom the complainant might account as executrix. The defendant, Abigail M. Stokes, one of the *369children of the testator, was made a party and answered. The result of the bill was an interlocutory order, directing a reference to a commissioner to take proof and report as to a special matter set forth in the pleadings that need not be particularly referred to, also as to the condition of the investments and as to a suitable trustee. A report was made under this reference, which was confirmed. Among other things it was ordered, upon the confirmation of the report, that in a settlement in the Probate Court certain payments be allowed, and that T. H. Stokes be appointed trustee for his wife Abigail M. Stokes, upon entering into bonds, &c. It appears that the trustee named never qualified. No trustee appears to have been made to represent any of the children. It appears that subsequently an accounting was had before the Judge of Probate, but the trust estate was not represented as such, nor were the grandchildren made parties to such settlement.
It is to be inferred, from the fact of a reference to the Probate Court, that it was in contemplation that the executrix of the former trustee should account as executor alone, and not as trustee, and that the trust estate should be represented in such accounting. The effect of the accounting that took place, as referred to above, is in issue between the parties, both as it regards Mrs. A. M. Stokes and the other parties entitled to life estates or remainders. The order appealed from, although entitled in the petition before the Probate Court, appears to us to be in reality an order made in the suit instituted by the original bill, and so should have been entitled. That order appears to us unobjectionable so far as it reinstates that cause on the docket and provides for making those entitled to remainders parties. The leading object of the bill never was accomplished, namely, the appointment of a trustee. The other objects of the bill cannot be properly accomplished without making all parties entitled to life estates and remainders.under the original will parties, inasmuch as the corpus of the estate is intended to be affected by it as the disposition of annual income.
The other matters contained in the order, in our judgment, were prematurely disposed of. The proper parties should be before the Court before any attempt is made to unravel the complicated proceedings that have taken place subsequently to the first interlocutory decree already referred to.
The order should be affirmed, so far as it directs the original suit to be docketed and directs further parties to be made to the *370bill. As to all other matters, it should be modified so as to reserve such matters for future consideration, after the proper parties are all before the Court.
Moses, C. J., and Wright, A. J., concurred.